Citation Nr: 1508067	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral foot disorder.

(The claim of entitlement to service connection for a low back disorder is the subject of a concurrent but separate decision by the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to January 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this case was subsequently transferred to the RO in Atlanta, Georgia.   

The issue of entitlement to service connection for a bilateral foot disorder is addressed in the Remand portion of the decision.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

The Veteran's current hypertension cannot be reasonably separated from his active duty military service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for hypertension.  He contends that his current hypertension was the direct result of the physical demands placed upon him during his military service.  In light of the favorable decision as it relates to the grant of entitlement to service connection for hypertension, the Board finds that further discussion of VA's duties to notify and assist the Veteran in substantiating his hypertension claim is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Initially, the Board acknowledges that the Veteran's service treatment records are unavailable for review.  In its July 2008 notice letter, the RO informed the Veteran that these records were unavailable because they were destroyed in a fire at the National Archives and Records Administration on July 12, 1973.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Nevertheless, the RO was able to obtain the Veteran's report of separation, Form DD 214.  In particular, this record shows that the Veteran served as an infantryman on active duty in the Army during World War II and that his military occupational specialties included infantry basic training, rifleman, ammunition bearer, and truck driver.  They also show that the Veteran was awarded a World War II Victory Medal, an Asiatic Pacific Service Medal with three Bronze Stars, and a Good Conduct Medal.  

A review of the Veteran's post-service medical records reveals that the first diagnosis of hypertension was in 1989.  At his July 2011 VA examination, the Veteran reported that his hypertension began prior to 1980 and was related to his active duty service.  After reviewing the claims file and examining the Veteran, the VA examiner provided a diagnosis of "hypertension, plus 30 years, unknow[n] etiology."  The examiner opined that such an etiological relationship would be speculative based on the absence of the Veteran's service medical records and any post-service medical records documenting complaints of or treatment for hypertension for more than 40 years following his separation from military service.

In April 2012, the Veteran underwent another VA evaluation to determine whether his hypertension was related to his military service.  The VA examiner reviewed the claims file and noted that the Veteran's service treatment records were unavailable.  The examiner indicated a medical record dated in 1989 provided the earliest date of treatment for hypertension and that no earlier records were available for review.  The examiner also noted that the Veteran reported having received a hypertension diagnosis from a physician in New York sometime in 1946 or 1947, after his separation from military service.  Based on the foregoing, the examiner concluded that, as there was no medical evidence available to refute the Veteran's claim that his hypertension was connected to his service, the Veteran's hypertension was "more likely than not" related to his military service.  

Based on a longitudinal review of the record, the Board finds that the Veteran's current hypertension is related to his military service.  In making this determination, the Board finds the statements and testimony provided by the Veteran to be credible.  Although the Veteran's service treatment records are unavailable for review, his post-service treatment records document that he has hypertension.  Moreover, the April 2012 VA examiner found that his current hypertension was "more likely than not" related to his military service.

Resolving all doubt in favor of the Veteran, service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is granted.

REMAND

The Veteran is seeking service connection for a bilateral foot disorder.  Review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his bilateral foot disorder claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's private treatment records show that he complained of right heel pain and was diagnosed as having right foot plantar fasciitis in May 1990; that x-rays taken later that month revealed mild degenerative changes in the first metatarsal phalangeal joint and a small superior heel spur; and that he complained of pain in the dorsum of his left foot and was diagnosed as having a bone spur on the dorsum of his left foot in October 1992.  Moreover, VA outpatient treatment records show that the Veteran complained of flat feet in July 2009.  X-rays taken in September 2009 revealed very low medial arches, a bilateral pes planus deformity most prominent on the right, and mild bilateral degenerative changes.  A diagnosis of bilateral flat feet was provided, and the Veteran was given a consult for custom shoe inserts to relieve his foot pain.  

At his February 2013 hearing before the RO, the Veteran testified that he did not have any feet problems before entering the Army and that the rigors of his active duty service, including his training for actual combat, handling cargo, and truck driving, resulted in his current bilateral foot disorder. 

Given the reported history, the RO must schedule the Veteran for the appropriate examination to obtain a medical opinion addressing whether there is an etiological relationship between the Veteran's current bilateral foot disorder and his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Additionally, the RO, with the assistance of the Veteran, must also attempt to obtain his updated treatment records related to his bilateral foot disorder.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for a bilateral foot disorder, including all VA and non-VA medical providers who have treated him for his bilateral foot disorder since service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine whether a bilateral foot disorder is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed bilateral foot disorder, to include right foot plantar fasciitis, a bone spur on the dorsum of the left foot, and bilateral pes planus, is related to the Veteran's active duty service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claim of entitlement to service connection for a bilateral foot disorder.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


